 

 

UNITED STATES DISTRICT COURT US. DISTRICT couRT
EASTERN DISTRICT OF WISCONSIN [ASIERN DISTRICT-wy

yw oe
' a a

 

UNITED STATES OF AMERICA, 2019 NOV 2b P } y3
SI EF Mei vs URIES

CL
Vv. Case No. 19-CR- r9 -CR-2 1 p

[18 U.S.C. §§ 2252A(a)(2)(A),
(b)(1), (b)(2), & (5)(B)]

Plaintiff,

JUSTIN D. BULA,

Green Bay Division
Defendant.

 

INDICTMENT

 

COUNT ONE

THE GRAND JURY CHARGES THAT:

Ie On or about April 4, 2018, in the State and Eastern District of Wisconsin and
elsewhere,

JUSTIN D, BULA

knowingly distributed child pornography, as defined in Title 18, United States Code, Section
2256(8)(A), using a means and facility of interstate and foreign commerce, that had been mailed,
shipped, and transported in and affecting interstate and foreign commerce, and which contained
vials that had been shipped and transported by a means and facility of interstate and foreign
commerce, including by computer.

s The child pornography distributed by the defendant included digital images

identified by the following partial file names:

Case 1:19-cr-00212-WCG Filed 11/26/19 Page 1of5 Document 1
 

Partial File Names

Description

 

A4296D

A digital image depicting a naked, prepubescent
boy lying on his back with his legs slightly
spread. His penis is exposed and is the focal
point of the image. Positioned to the

right waist area of this boy is another
prepubescent boy with shoulder length blonde

hair. This boy is bare chested and only his upper
torso area is visible in the image. This

boy has the penis of the previously described
boy in his mouth. He also has his right hand

positioned near the testicles of the other child.

 

D2798

 

 

A digital image depicting an underage boy who
is approximately 5-8 years of age. This boy is
positioned to the left waist area of an adult
male. The lower torso area of the adult male is
visible in the lower left-hand area of the image.
His jeans are pulled down to his waist exposing
his penis and testicles. The left hand of the adult
male is positioned near the back-head area of
the underage boy. The underage boy has the
penis of the adult male in his mouth.

 

3. The defendant has a prior conviction under the laws of the State of Wisconsin

related to the possession of child pornography; to wit: a conviction on October 7, 2015, in Forest

County Circuit Court, for the crime of possession of child pornography.

All in violation of Title 18, United States Code, Section 2252A(a)(2)(A) & (b)(1).

 

Case 1:19-cr-00212-WCG Filed 11/26/19 Page 2 of5 Document 1

 
COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

1. Onor about March 7, 2019, in the State and Eastern District of Wisconsin and
elsewhere,

JUSTIN D. BULA

knowingly possessed matter that contained images of child pornography, as defined in Title 18,
United States Code, Section 2256(8)(A), which had been mailed, shipped, and transported using
a means and facility of interstate and foreign commerce, and that was produced using materials
that had been mailed, shipped, and transported by a means of interstate and foreign commerce,
including by computer.

os The child pornography possessed by the defendant included files identified by the

following partial file names:

 

Partial File Name Description

 

165.jpg A digital image depicting a partially naked,
pubescent male approximately 11-16 years of age.
The minor male is wearing a green and black
checkered patterned shirt that is tied in a knot
near his chest exposing his bare, lower torso area.
The minor male has his underwear pulled down to
his upper thigh area exposing his penis and
scrotum. His left hand is positioned near his left
thigh and is clutching his underwear. His right
arm is slightly bent, and his thumb and index
finger are holding his penis.

 

nis.AVI A digital video lasting approximately thirty-five
seconds. Depicted in this video is a

pubescent male approximately 11-16 years of age.
The male is initially observed putting on a

green and black checkered patterned shirt. His
face is partially visible during this portion of the
video. He is bottomless and his penis and scrotum
are visible in the video. Seven seconds into the
video, the male disappears to another area of the

 

 

 

 

Case 1:19-cr-00212-WCG Filed 11/26/19 Page 3o0f5 Document 1
 

 

Partial File Name Description

room. The minor male is then observed putting on
red boxer style underwear with a soccer ball
design. The video focuses on the male lowering
his boxers on two occasions exposing his penis
and scrotum. The minor male is subsequently
observed lowering his boxers exposing his
buttock on two occasions.

 

 

 

 

 

A: The defendant has a prior conviction under the laws of the State of Wisconsin
related to the possession of child pornography; to wit: a conviction on October 7, 2015, in Forest
County Circuit Court, for the crime of possession of child pornography.

All in violation of Title 18, United States Code, Section 2252A(a)(5)(B) & (b){(2).

Case 1:19-cr-00212-WCG Filed 11/26/19 Page 4of5 Document 1
FORFEITURE NOTICE

 

Upon conviction of either count in the indictment, the defendant shall forfeit to the United
States, pursuant to Title 18, United States Code, Section 2253, all visual depictions described in
Title 18, United States Code, Sections 2252 and 2256, and any book, magazine, periodical. film,
videotape, or other matter which contains any such visual depiction, which was produced,
transported, mailed, shipped, or received in violation of Title 18, United States Code, Section 2252,
and shall forfeit any property, real or personal, used or intended to be used to commit or promote

the commission of such offenses.

A TRUE BILL:

Dated: _NOV Qo D019

 

COS

MATTHEW D. KRUEGER
United States Attorney

Case 1:19-cr-00212-WCG Filed 11/26/19 Page 5of5 Document 1
